

MUTUAL RELEASE
MUTUAL RELEASE, dated December 13, 2017 (this “Release”), by and between Navitus
Energy Group, a Texas general partnership (“Navitus”) and Victory Energy
Corporation, a Nevada corporation (“Victory”). Each of Navitus and Victory are
referred to herein as a “Party” and, collectively, as the “Parties.”
RECITALS
A.    Navitus and Victory are parties to a Divestiture Agreement, dated August
21, 2017, as amended (the “Divestiture Agreement”).
B.    It is a condition to the closing of the transactions contemplated by the
Divestiture Agreement that the Parties enter into this Release providing for the
mutual release contained herein.
AGREEMENT
NOW, THEREFORE, the Parties hereto, in exchange for the mutual promises herein
contained, intending to be legally bound, hereby agree as follows:
1.    MUTUAL RELEASE. Each of the Parties, on behalf of themselves, and all
persons or entities claiming by, through or under them, and their respective
successors and assigns, hereby fully, completely and finally waive, release,
remise, acquit, and forever discharge and covenant not to sue the other Party,
as well as the other Party’s respective officers, directors, shareholders,
partners, trustees, parent companies, sister companies, affiliates,
subsidiaries, employers, attorneys, accountants, predecessors, successors,
insurers, representatives, and agents with respect to any and all claims,
demands, suits, manner of obligation, debt, liability, tort, covenant, contract,
or causes of action of any kind whatsoever, at law or in equity, including
without limitation, all claims and causes of action arising out of or in any way
relating to any dealings between the Parties prior to the date hereof relating
to or arising under the Partnership Agreement (as defined in the Divestiture
Agreement), except that Navitus is not releasing or otherwise discharging
Victory of any obligations that Victory may have resulting from the ownership by
Navitus, its partners, or any of its affiliates, of any capital stock, options
to purchase capital stock or warrants to purchase capital stock held by Navitus,
its partners, or any such affiliates. The Parties warrant and represent that
they have not assigned or otherwise transferred any claim or cause of action
released by this Release. The Parties acknowledge and agree that these releases
are GENERAL RELEASES. The Parties expressly waive and assume the risk of any and
all claims for damages which exist as of this date, but which they do not know
or suspect to exist, whether through ignorance, oversight, error, negligence, or
otherwise, and which, if known, would materially affect its decision to enter
into this Release The Parties expressly acknowledge that this waiver of claims
includes any claims for any alleged fraud, deception, concealment,
misrepresentation or any other misconduct of any kind in procuring this Release.
The Parties specifically do not, however, waive or release any claim that may
arise for breach of this Release.
2.    NO ADMISSION OF LIABILITY. Neither the payment of any sums nor the
execution of this Release shall be construed as an admission of liability or
fault by any Party. Any and all liability is expressly denied by both Parties.
3.    AUTHORITY. The Parties represent and warrant that they possess full
authority to enter into this Release and to lawfully and effectively release the
opposing Party as set forth herein, free of any rights of settlement, approval,
subrogation, or other condition or impediment. This undertaking includes
specifically, without limitation, the representation and warranty that no third
party has now acquired or will acquire rights to present or pursue any claims
arising from or based upon the claims that have been released herein.
4.    ENTIRE AGREEMENT. The Parties represent and agree that no promise,
inducement, or agreement other than as expressed herein has been made to them
and that this Release is fully integrated, supersedes all prior agreements and
understandings, and any other agreement between the Parties, and contains the
entire agreement between the Parties.
5.    VOLUNTARY AND INFORMED ASSENT. The Parties represent and agree that they
each have read and fully understand this Release, that they are fully competent
to enter into and sign this Release, and that they are executing this Release
voluntarily, free of any duress or coercion.
6.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Each of the Parties will bear its own
costs, expenses, and attorneys’ fees incurred in connection with the
transactions and dealings between the Parties prior to the date hereof.
7.    GOVERNING LAW AND JURISDICTION. The laws of the State of Texas shall apply
to and control any interpretation, construction, performance or enforcement of
this Release. The Parties agree that the exclusive jurisdiction for any legal
proceeding arising out of or relating to this Release shall be the State or
Federal courts located in Travis County, Texas and the Parties hereby waive any
challenge to personal jurisdiction or venue in that court.
8.    ATTORNEYS’ FEES AND COSTS FOR BREACH. The prevailing party in any action
to enforce or interpret this Release is entitled to recover from the other party
its reasonable attorneys’ fees.
9.    CONSTRUCTION. This Release shall be construed as if the parties jointly
prepared it, and any uncertainty or ambiguity shall not be interpreted against
any one party.
10.    MODIFICATION. No oral agreement, statement, promise, undertaking,
understanding, arrangement, act or omission of any Party, occurring subsequent
to the date hereof may be deemed an amendment or modification of this Release
unless reduced to writing and signed by the Parties hereto or their respective
successors or assigns.
11.    SEVERABILITY. The Parties agree that if, for any reason, a provision of
this Release is held unenforceable by any court of competent jurisdiction, this
Release shall be automatically conformed to the law, and otherwise this Release
shall continue in full force and effect.
12.    NUMBER. Whenever applicable within this Release, the singular shall
include the plural and the plural shall include the singular.
13.    HEADINGS. The headings of paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Release.
14.    COUNTERPARTS. This Release may be executed in several counterparts and
all counterparts so executed shall constitute one agreement binding on all
parties hereto, notwithstanding that all the parties are not signatories to the
original or the same counterpart. Facsimile signatures shall be accepted the
same as an original signature. A photocopy of this Release may be used in any
action brought to enforce or construe this Release.
15.    NO WAIVER. No failure to exercise and no delay in exercising any right,
power or remedy under this Release shall impair any right, power or remedy which
any Party may have, nor shall any such delay be construed to be a waiver of any
such rights, powers or remedies or an acquiescence in any breach or default
under this Release, nor shall any waiver of any breach or default of any Party
be deemed a waiver of any default or breach subsequently arising.



IN WITNESS WHEREOF, the parties hereto have caused this Release to be duly
executed as of the date first set forth above.


VICTORY ENERGY CORPORATION




By: /s/ Kenneth Hill                
Name: Kenneth Hill
Title: Chief Executive Officer


Address: 3355 Bee Caves Road, Suite 608, Austin, TX 78746
Phone: (512) 347-7300
Fax: (866) 234-9806
Email: kenny@vyey.com
Attention: Kenneth Hill


With a copy (which shall not constitute notice) to:
BEVILACQUA PLLC
1050 Connecticut Street, NW, Suite 500
Washington, DC 20036
Attn: Louis A. Bevilacqua, Esq.
email: lou@bevilacquapllc.com






NAVITUS ENERGY GROUP
BY: JAMES CAPITAL CONSULTING, LLC,
its Managing Partner




By: /s/ Ronald Zamber            
Name: Ronald Zamber
Title: Managing Member


Address: PO Box 10159, Fairbanks,
Alaska 99710
Fax No: 907-451-7108
Attention: Ronald Zamber










1